Citation Nr: 0432159	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  00-18 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for hypertensive and 
arteriosclerotic heart disease with unstable angina, 
currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 1955 to June 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.  

In a May 2001 decision, the Board denied the veteran's claim, 
and he subsequently appealed this denial to the United States 
Court of Appeals for Veterans Claims (Court).  In October 
2002, the Court reversed the Board's decision and ordered a 
remand of the veteran's claim for the assignment of an 
evaluation of not less than 60 percent for the service-
connected hypertensive and arteriosclerotic heart disease and 
an appropriate effective date for the assignment of a 60 
percent evaluation.  

Subsequently, in October 2003, the Board remanded this case 
back to the RO for further action.  Upon further 
consideration, however, the Board (in separate actions issued 
in February 2004) vacated the October 2003 remand and 
effectuated the 60 percent evaluation as of March 9, 1998.

Following this Board action, the veteran further pursued his 
appeal with the Court.  In October 2004, the Court granted a 
joint remand of the veteran and the Secretary of Veterans 
Affairs (Secretary) to vacate the February 2004 decision to 
the extent that an evaluation in excess of 60 percent had not 
been granted.  This case has since been returned to the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

At the present time, the veteran's service-connected heart 
disorder has been evaluated under 38 C.F.R. § 4.104, 
Diagnostic Codes 7005 and 7007 (2003).  Diagnostic Code 7005 
concerns arteriosclerotic heart disease, while Diagnostic 
Code 7007 addresses hypertensive heart disease.  The criteria 
for both code sections are the same and involve consideration 
of cardiovascular workload (in terms of metabolic equivalents 
(METs)), left ventricular dysfunction, and congestive heart 
failure.

In their joint motion for remand, however, the Secretary and 
the veteran argued that there was also medical evidence of 
hypertension (hypertensive vascular disease) and that 
consideration should be given as to whether a separate 
compensable evaluation was warranted under Diagnostic Code 
7101 for hypertension.  The Board observes that the criteria 
under this particular section primarily concern blood 
pressure readings (diastolic and systolic) and are quite 
distinct from the criteria of Diagnostic Codes 7005 and 7007.  
See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  This 
matter should be addressed in the first instance by the 
agency of original jurisdiction, here the San Juan VARO.

The Board also observes that the most recent VA examination 
addressing the veteran's various cardiovascular disorders was 
conducted in June 2000, more than four years ago.  The 
findings from this examination are no longer sufficiently 
contemporaneous to provide a basis for evaluation, and a new 
examination should be conducted.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be afforded a VA 
cardiovascular examination to address the 
nature and extent of his hypertensive and 
arteriosclerotic heart disease.  The 
examiner should review the veteran's 
claims file in conjunction with this 
examination, and he should be provided 
with a copy of the provisions of 
38 C.F.R. § 4.104.  Specific findings 
that should be addressed on examination 
include: (1) the workload (in terms of 
METs) resulting in dyspnea, fatigue, 
angina, and syncope; (2) whether 
congestive heart failure is present; and 
(3) whether there is left ventricular 
dysfunction, with an ejection fraction of 
less than 30 percent.  The examiner 
should also note whether the veteran 
currently has hypertensive vascular 
disease (as contrasted with hypertensive 
heart disease).  The examiner should then 
include in his report commentary as to 
whether any of the criteria, or 
symptomatology for, a rating under 
Diagnostic Code 7101 (hypertensive 
vascular disease) is overlapping or 
duplicative of the criteria, or 
symptomatology, for a rating under 
Diagnostic Code 7005 (arteriosclerotic 
heart disease), or Diagnostic Code 7007 
(hypertensive heart disease).  All 
opinions and conclusions expressed by the 
examiner must be supported by a complete 
rationale in a typewritten report.  

2.  Then, after ensuring that all 
necessary development has been completed, 
the veteran's claim of entitlement to an 
increased evaluation for hypertensive and 
arteriosclerotic heart disease should be 
readjudicated.  Through this 
readjudication, consideration must 
specifically be given to whether a 
separate compensable evaluation for 
hypertension (hypertensive vascular 
disease) is warranted.  If the 
determination of one or both of these 
claims remains less than fully favorable 
to the veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case (with the 
provisions of 38 C.F.R. §§ 3.102 and 
3.159 (2003) included) and be afforded a 
reasonable period of time in which to 
respond before the case is returned to 
the Board.  

The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).).


